David Glenn Seal v. State of Maryland, No. 51, September Term, 2015, Opinion by
Adkins, J.

CRIMINAL LAW — MARYLAND WIRETAPPING AND ELECTRONIC
SURVEILLANCE ACT — ACTING UNDER THE SUPERVISION OF AN
INVESTIGATIVE OR LAW ENFORCEMENT OFFICER — SUPPRESSION OF
EVIDENCE: An individual does not act “under the supervision of an investigative or law
enforcement officer” where the police merely set up recording equipment, instruct the
victim on how to conduct the recording and give the individual the equipment to conduct
the recording on his or her own in another state.
Circuit Court for Montgomery County
Case No.: 122857C
Argued: January 12, 2016
                                      IN THE COURT OF APPEALS

                                           OF MARYLAND



                                                No. 51

                                         September Term, 2015



                                        DAVID GLENN SEAL

                                                   v.

                                        STATE OF MARYLAND




                                          Barbera, C.J.
                                          Battaglia
                                          Greene
                                          Adkins
                                          McDonald
                                          Watts
                                          Hotten,

                                                JJ.



                                         Opinion by Adkins, J.
                                         McDonald, J., concurs.



                                                Filed: March 28, 2016
       Police access to communications over various networks plays a key role in many

criminal investigations.     A particularly important network is the telephone system.

Surveillance of the telecommunications network, however, is heavily circumscribed by

constitutional and statutory protections at both the state and federal level.1 In this case, we

are asked to interpret Md. Code (1973, 2013 Repl. Vol., 2015 Supp.), § 10-402(c)(2) of the

Courts and Judicial Proceedings Article (“CJP”)—an exception to the Maryland

Wiretapping and Electronic Surveillance Act’s general prohibition on the interception of

wire, oral, and electronic communications.

                          FACTS AND LEGAL PROCEEDINGS

       Donald W. (“Donald”)2 is a 44-year-old man living in West Virginia. As a child,

Donald lived with his mother Shanda Seal, and his stepfather, Mack Henry Seal, Jr. in

Montgomery County, Maryland. The Petitioner in this case, David Seal (“Seal”), is the

brother of Mack Seal and the step-uncle of Donald. Seal lived with his mother, Donald’s

step-grandmother, in Montgomery County.

       During the summer of 1982, when he was ten years old, Donald spent multiple

nights at his step-grandmother’s house and would often sleep in the guest bedroom. He

testified that he awoke one morning to “someone touching” his penis. When Donald woke

fully, he saw Seal leaving the guest bedroom. Seal returned about five minutes later and




       1
           Wayne R. LaFave, et al., Criminal Procedure § 4.5 (5th ed. 2009).
       2
         Because Donald was a juvenile at the time of the alleged crime, we limit our
description to the first initial of his last name.
began to fondle Donald’s penis beneath his underwear. Donald was “scared” and “didn’t

know what to do.”

       Donald testified that the sexual abuse continued throughout the summer of 1982 in

different rooms throughout the house and in a barn behind the house. Seal performed anal

and oral sex on Donald, and had Donald perform oral sex on him. Donald stated that Seal

even used the handle of a plunger to penetrate Donald’s anus. Donald estimated that the

abuse occurred between 10 and 20 times that summer. In addition, Donald testified that

the abuse continued for several years thereafter, but ended “[c]lose to the end of sixth grade

and the beginning of seventh grade.”

       Donald did not tell anyone about the abuse while it was occurring because he was

“scared” and “afraid.” Seal told Donald that he would hurt Donald’s mother and brother

if he reported the abuse. The first time Donald told anyone about the abuse was when he

was 21 years old. Donald told his mother and stepfather. They were upset, but did not do

anything about it. Donald did not contact the police or anyone else because he was

embarrassed.

       Years later, Donald told his current wife, Stacey, about the abuse. In approximately

mid-2000, Stacey confronted Seal in the parking lot following a family member’s funeral.

Stacey asked Seal “why he did that to [Donald]” and told Seal that “he should be ashamed

of himself.” Seal responded that “the devil had a hold of him” and that he was “sorry for

what he did.”

       A few years later, Donald telephoned Seal because the abuse had “been weighing

heavy” on him. Donald asked Seal why he had abused him as a child. Seal repeated what


                                              2
he had told Stacey and replied that “the devil got a hold of him.” After speaking for

approximately 20 minutes, Seal told Donald that he would call him back later. About a

week later, Seal called Donald and apologized to him. He told Donald that he was sorry

“if he ever did anything” and “was a changed man and he went to church.” Seal offered to

“make payments” to Donald and offered up to $7,000.00. Donald declined the financial

offer from Seal.

       On January 22, 2013, Donald went to the police station in Rockville, Maryland and

met with Detective Tracey Copeland (“Copeland” or “Detective”) of the Montgomery

County Police. After telling Copeland about the abuse, Donald and Copeland tried to call

Seal together “a couple of times that day” in an effort to engage Seal in a discussion of the

abuse and elicit an admission or confession. These phone calls were unsuccessful. Donald

and Copeland then decided that they would wait a couple of days before calling Seal again.

At a hearing where the trial court considered Seal’s motion to suppress, when asked what

she told Donald, Copeland testified as follows:

              I showed him the equipment that I would be using, sort of gave
              him the process with respect to what we normally did in that
              type of monitored phone call and then proceeded to attempt to
              make the phone call.

       Copeland met with Donald in Frederick, Maryland after the January 22 meeting and

twice attempted a phone sting,3 but they were never able to reach Seal. As a result,

Copeland provided Donald with equipment that would enable him to record a telephone



       3
       Copeland testified that they met in Frederick rather than Rockville so that Donald,
a West Virginia resident, would not have to travel as far.

                                             3
conversation with Seal.4       Copeland testified at trial that she “showed [Donald] the

equipment that [she] utilize[d] in order to do the phone sting,” and “made sure he

understood how to work it” and “how to operate it.” After Donald returned to his home in

West Virginia, he used the equipment to record a telephone call with Seal on February 5,

2013. During this recorded call, Seal made multiple incriminating statements. Copeland

testified at the motions hearing that she did not monitor the conversation in live time. After

this phone call took place, Copeland met Donald in Frederick to retrieve the recording

equipment. Copeland then downloaded the recording onto a disc after she returned to her

office.

          At trial in the Circuit Court for Montgomery County, the February 5 recorded

telephone conversation was played for the jury over defense counsel’s objection. The jury

returned a guilty verdict on all counts: one count of child sexual abuse, four counts of third-

degree sex offense, and six counts of second-degree sex offense. Seal was sentenced to 15

years’ incarceration for child sexual abuse, 15 years consecutive for one count of second-

degree sex offense, and 15 years consecutive for a second count of second-degree sex

offense. Concurrent sentences were imposed for the remaining counts.

          Seal appealed to the Court of Special Appeals and maintained that the Circuit Court

erred in denying his motion to suppress the February 5 telephone conversation that was




          4
         Copeland described the recording equipment as a “digital recorder” that is “sort
of” like a tape recorder without the tape. She testified that the recording equipment
includes a microphone that is placed in the caller’s ear that can record both their voice and
the voice on the end of the line.

                                               4
played for the jury at trial.5 In an unpublished opinion, the intermediate appellate court, in

a split decision, affirmed the Circuit Court’s denial of Seal’s motion to suppress and upheld

the conviction. The Court of Special Appeals ruled that Copeland sufficiently supervised

Donald so as to make the recording a permissible interception under CJP § 10-402(c)(2).

Seal timely appealed and we granted his Petition for Writ of Certiorari. Seal presented the

following two questions for review:

                (1) When a Maryland law enforcement officer provides a West
                    Virginia resident with a recording device to be used at the
                    resident’s pleasure, does use of the device constitute
                    “acting . . . under the supervision of a . . . law enforcement
                    officer” pursuant to the Maryland Wiretap Statute?

                (2) Does Maryland’s wiretapping statute authorize a Maryland
                    law enforcement officer to provide a West Virginia resident
                    with an electronic device to be used by the West Virginia
                    resident, two weeks later, to record telephone conversations
                    with a Virginia resident and use those recordings in a
                    criminal proceeding in Maryland?

       We hold there was no supervision, thus answering no to the first question. We shall

reverse the judgment of the Court of Special Appeals. Therefore, we need not address the

territorial argument presented by the second question.

                                 STANDARD OF REVIEW

       In reviewing a trial court’s denial of a motion to suppress evidence, “we view the

evidence presented at the [suppression] hearing, along with any reasonable inferences

drawable therefrom, in a light most favorable to the prevailing party.” Davis v. State, 426

Md. 211, 219, 43 A.3d 1044, 1048 (2012). We accord deference to the fact-finding of the


       5
           Seal also appealed his conviction on several other grounds not relevant here.

                                                5
trial court unless the findings are clearly erroneous. Bailey v. State, 412 Md. 349, 362, 987

A.2d 72, 80 (2010). We give no deference, however, to the question of whether, based on

the facts, the trial court’s decision was in accordance with the law. Crosby v. State, 408

Md. 490, 505, 970 A.2d 894, 902 (2009).

       When interpreting a statute, a court’s goal is “to discern the legislative purpose, the

ends to be accomplished, or the evils to be remedied.” Ray v. State, 410 Md. 394, 404, 978

A.2d 736, 747 (2009) (citations and internal quotation marks omitted); see Rush v. State,

403 Md. 68, 97, 939 A.2d 689, 706 (2008) (“[T]he cardinal rule of statutory construction

is to ascertain and effectuate the intent of the Legislature.”) (citations and internal quotation

marks omitted). We must begin with the well-established canon of statutory construction

that the starting point for interpreting a statute is the language of the statute itself. Ray,

410 Md. at 404, 978 A.2d at 747–48. If the language is clear and unambiguous on its face,

that is the end of our inquiry. Id. at 405, 978 A.2d at 748. If, however, the language is

ambiguous, we move on to examine case law, the structure of the statute, statutory purpose,

and legislative history to aid us in ascertaining the intent of the General Assembly. Id.

(citations omitted). Additionally, statutes “should be read so that no word, clause, sentence

or phrase is rendered superfluous or nugatory.” Whiting–Turner Contracting Co. v.

Fitzpatrick, 366 Md. 295, 302, 783 A.2d 667, 671 (2001).

                                        DISCUSSION

       The Maryland Wiretapping and Electronic Surveillance Act (“Maryland Wiretap

Act” or “Act”) makes it unlawful to “[w]illfully intercept, endeavor to intercept, or procure

any other person to intercept or endeavor to intercept, any wire, oral, or electronic


                                               6
communication.”     CJP § 10-402(a)(1).      Whenever one unlawfully intercepts such a

communication, it is inadmissible in any court proceeding. CJP § 10-405. Notably, the

Act carves out several exceptions. We have explained that the procedures underlying the

Maryland Wiretap Act and its exceptions must be strictly followed. See State v. Siegel,

266 Md. 256, 274, 292 A.2d 86, 95 (1972) (“The statute sets up a strict procedure that must

be followed and we will not abide any deviation, no matter how slight, from the prescribed

path.”).

       The exception found in CJP § 10-402(c)(2) is the only one that is pertinent to this

appeal.    This exception provides that “it is lawful . . . for an investigative or law

enforcement officer acting in a criminal investigation or any other person acting at the

prior direction and under the supervision of an investigative or law enforcement

officer to intercept a wire, oral, or electronic communication in order to provide evidence”

of an offense listed in § 10-402(c)(2)(ii)(1). CJP § 10-402(c)(2)(ii) (emphasis added). We

shall refer to this as the “supervision exception.”

       “A sexual offense in the first or second degree”; “[c]hild abuse in the first or second

degree”; and “[s]exual abuse of a minor under § 3-602 of the Criminal Law Article” are

among the crimes that are included in the supervision exception.             See CJP § 10-

402(c)(2)(ii)(1)(D), (E), (R). The supervision exception is only available when “[t]he

investigative or law enforcement officer or other person is a party to the communication”

or “[o]ne of the parties to the communication has given prior consent to the interception.”

CJP § 10-402(c)(2)(i).




                                              7
       Here, the central point of contention between the parties is whether Donald was

acting “under the supervision of an investigative or law enforcement officer” as required

by the statute. CJP § 10-402(c)(2)(ii).6 Seal argues that the call was not recorded under

the supervision of Copeland because all she did was give Donald the recording equipment

with limited instructions about how to operate it. The State, however, relies on case law

interpreting the federal wiretap statute as support for a broad reading of the word

“supervision” in the Maryland Wiretap Act.

                     Federal vs. Maryland Consent to Taping Law

       The Maryland Wiretap Act restricts one-party consent to those situations in which

an investigative or law enforcement officer acting in a criminal investigation, or any other

person “acting at the prior direction and under the supervision of” such an officer,

intercepts a communication. CJP § 10-402(c)(2). The Act otherwise requires the consent

of all parties to a communication under its consent provision. CJP § 10-402(c)(3). The

federal wiretap statute is less restrictive in two respects. First, it allows “a person acting

under color of law to intercept a wire, oral, or electronic communication . . . .” 18 U.S.C.

§ 2511(2)(c) (emphasis added). Second, it allows individuals to record any phone call they


       6
          Seal presents no challenge to the other requirements to meet the supervision
exception. He does not contest that Detective Copeland was an investigative or law
enforcement officer, or that Donald was a “party to the communication,” both as required
by the Maryland Wiretapping and Electronic Surveillance Act (“Maryland Wiretap Act”
or “Act”). See Md. Code (1973, 2013 Repl. Vol., 2015 Supp.), §§ 10-401(11), 10-
402(c)(2)(i) of the Courts and Judicial Proceedings Article (“CJP”). Nor does Seal argue
that acts he allegedly committed fall outside the range of crimes for which the interception
of wire, oral, or electronic communications are permitted. Finally, Seal does not challenge
that Donald acted at the “prior direction” of law enforcement. The only issue in this case
is whether Donald was acting “under the supervision” of Detective Copeland.

                                              8
are party to, without government involvement, so long as their purpose is not to commit

a criminal or tortious act. Id. § 2511(2)(d) (emphasis added). So the “color of law”

language in the federal statute is less meaningful than the Maryland supervision exception

because it co-exists with the permissive one-party consent provision.

       We have explained that the two-party consent provision of the Maryland Wiretap

Act is “a departure from the federal act” and is “aimed at providing greater protection for

the privacy interest in communications than the federal law.” Mustafa v. State, 323 Md.

65, 70, 74, 591 A.2d 481, 483, 485 (1991).7 Indeed, we have recognized that the provisions

of the Maryland Wiretap Act constitute a declaration of the public policy of this State. Id.

at 74, 591 A.2d at 485. In explaining its importance and history we stated:

              The requirement of consent by all parties for the recording of
              a telephone conversation by a private individual has been a
              fundamental part of Maryland law since at least 1956, and the
              one attempt by the Legislature, in 1973, to modify that
              provision met with a veto in which the Governor expressed his
              deep concern that the “opportunity for unwarranted spying and
              intrusions on people’s privacy authorized by this bill is
              frightening.” See 1973 Md. Laws, Vol. II, at 1925. Under
              long-standing Maryland law, therefore, a party to a telephone
              conversation does not take the risk that another party, not
              acting as, or under the direction of, a government agent, will
              record and divulge the contents of the conversation[.]

Perry v. State, 357 Md. 37, 61, 741 A.2d 1162, 1175 (1999) (emphasis in original)

(footnote omitted).   The “departure” by the Maryland Wiretap Act in the consent



       7
         In Mustafa v. State, 323 Md. 65, 591 A.2d 481 (1991), we refused admission of
the contents of an electronically recorded telephone conversation, which was recorded
legally in the District of Columbia, but in a fashion illegal under the Maryland Wiretap
Act.

                                             9
exception—“the most important exception” in wiretap statutes, cf. Wayne R. LaFave et al.,

Criminal Procedure § 4.6(l), at 309 (5th ed. 2009)—demonstrates a clear legislative intent

that Maryland law afford greater privacy than does the federal wiretap statute.8

       Section 10-402(c)(2), allowing one “acting at the prior direction and under the

supervision of an investigative or law enforcement officer” to intercept an electronic

communication is, as Seal contends, “purposefully specific.” As Seal observes, when

originally introduced, the bill proposing what is now CJP § 10-402(c)(2), used the same

“under color of law” language as does the federal statute. Wiretapping and Electronic

Surveillance Act, 1977 Md. Laws, ch. 692, 2798, 2807–08. But before passage, this

language was excised in favor of the language found in the statute’s present form. Id. The

comment accompanying this change explained that it was intended to change the “rather

vague reference from ‘person acting under color of law’ to more concrete reference to

investigative or law enforcement officers or their agents.” Amendments to Senate Bill by

the Committee on Constitutional and Public Law, S.B. 175 (1977).9



       8
         The Maryland Wiretap Act also affords more privacy than the federal statute in its
treatment of prior judicial authorization. The federal act states that a court “may” require
reports “showing what progress has been made toward achievement of the authorized
objective and the need for continued interception.” 18 U.S.C. § 2518(6) (emphasis added).
On the other hand, the Maryland Wiretap Act states that a court “shall” require these
periodic reports. CJP § 10-408(f) (emphasis added). This is one illustration of how “[l]ess
discretion is allowed under the [Maryland Wiretap Act] than under [the federal statute] in
the performance of certain procedures by the issuing judge.” See Marianne B. Davis &
Laurie R. Bortz, Comment, The 1977 Maryland Wiretapping and Electronic Surveillance
Act, 7 U. Balt. L. Rev. 374, 388 (1978).

       See also Davis & Bortz, supra note 8, at 386–87 (“Rather than using the possibly
       9

ambiguous terminology ‘person acting under color of law,’ the new Maryland statute

                                            10
       The State maintains that there “is nothing to suggest that this language revision in

the bill was intended to narrow the class of people that could permissibly intercept

communications under this provision of the Maryland Wiretap Act.”               The General

Assembly may not have intended to narrow the class of persons who could record private

conversations they had with others, but clearly it expressed an intent that the State maintain

control over such recording in some respect. Although we do not see it as necessary that

the State monitor each recorded call, we do not share the State’s view that the amendment

substituting “direction and supervision” for “color of law” was essentially meaningless.10

                 Court of Special Appeals Decision and Federal Cases

       The State contends that we should rely on federal cases interpreting the meaning of

“color of law” under the federal statute because Maryland’s use of “supervision” is “subject

to more than one interpretation.” The Court of Special Appeals, accepting this argument,

relied on several federal cases “that demonstrate just how little oversight is required by law

enforcement to constitute a permissible interception” under the supervision exception. Seal

v. State, No. 1430, 19 (Md. Ct. Spec. App. May 13, 2015) (citing United States v. Andreas,



clearly delineates those persons who may intercept under such circumstances, limiting the
scope of such interceptions to the enumerated felonies in section 10-402(c)(2).”).
       10
          We also find unconvincing the State’s reliance on “dicta in a dissenting opinion”
by a former member of this Court as evidence that “acting under color of law” is
sufficiently analogous to “acting at the prior direction and under the supervision of an
investigative or law enforcement officer.” See Davis v. State, 426 Md. 211, 236–37 n.3,
43 A.3d 1044, 1059 n.3 (2012) (Bell, C.J., dissenting). Rather than expounding on the
meaning of “acting under color of law” or “acting at the prior direction and under the
supervision of,” the dissenting judge was, as the State acknowledges in its brief,
“discussing the differences between the federal act and the Maryland Wiretap Act.”
(Emphasis added.)

                                             11
216 F.3d 645 (7th Cir. 2000); In re High Fructose Corn Syrup Antitrust Litig., 216 F.3d

621, 623 (7th Cir. 2000); United States v. Haimowitz, 725 F.2d 1561 (11th Cir. 1984);

Archer Daniels Midland Co. v. Whitacre, 60 F. Supp. 2d 819 (C.D. Ill. 1999)).

      Seal would have us reject the federal cases relied on by the intermediate appellate

court, and instead focus on the plain meaning of the language in the Maryland statute—“at

the direction” and “under the supervision” of law enforcement.         He posits that the

“determinative inquiry” is “whether [Donald] was acting under the supervision of

Detective Copeland who simply handed him a digital recorder, with no instructions or

limitations, to take home to West Virginia and use at his pleasure to tape conversations.”

(Emphasis added.) His answer to the inquiry is emphatically “no” and he asks us to reject,

as a matter of law, the conclusion of the Circuit Court that “the supervision of the

investigative law enforcement officer . . . was still in existence. It would remain in

supervision until the officer said no more calls and took the equipment away.”

      Although a study of federal cases interpreting the “color of law” requirement of 18

U.S.C. § 2511(2)(d) is useful to our general understanding of the competing interests

involved when a private citizen records telephone conversations with another, we do not

tether our analysis as closely to these cases as did the Court of Special Appeals. In the

absence of any Maryland cases interpreting the “under the supervision of” requirement, we

examine the federal cases.11


      11
         Most state wiretap statutes are patterned after 18 U.S.C. § 2511(2)(d) and use the
phrase “under color of law.” Some states, however, use the phrase “acting under the
direction of an investigative or law enforcement officer,” but do not include the word
“supervision.” See, e.g., Fla. Stat. Ann. § 934.03(2)(c), discussed infra. The only other

                                            12
       Whitacre, relied on by the intermediate appellate court, is an example of how

loosely the federal courts have interpreted “color of law.” There, the federal district

court admitted an unreliable informant’s12 taped conversations with a third party over a

two-and-a-half-year period, even though the tapes showed signs of tampering and

erasure, the informant did not follow the Federal Bureau of Investigation’s (“FBI”)

policy on recording, and there were long gaps of time between the time of recording

and the FBI took possession of the recording. We do not find the federal district court’s

decision consistent with the Maryland statute’s clear “supervision” requirement. The

presence of erasures, tampering, and long gaps of time before the FBI taking possession of

the recording are all inconsistent with the notion of “supervision.”

       Nor do the other federal cases relied upon by the State and the intermediate appellate

court justify the conclusion that, in this case, Donald acted “under the supervision of” the

Detective. Each of these cases frames the inquiry into whether one is “acting under color

of law” as whether an individual is acting at the “direction” of the government. See

Andreas, 216 F.3d at 660 (“[W]hen assessing whether someone acted under ‘color of law’


state to use the “under the supervision of” language in its wiretap statute is Delaware. The
Delaware wiretap statute makes it lawful “for an investigative or law-enforcement officer
acting in a criminal investigation or any other person acting at the prior direction and under
the supervision of an investigative or law-enforcement officer” pursuant to an ex parte
court order authorizing interception of communications in order to provide evidence of
certain enumerated crimes. See Del. Code Ann. tit. 11, § 2402(c)(3) (West, Westlaw
through 80 Laws 2016, ch. 202) (emphasis added). There is no case law, however,
interpreting this phrase as it is used in the Delaware wiretap statute.
       12
         The informant had failed two polygraph examinations, and he was indicted for
embezzling money from Archer Daniels Midland Company. Archer Daniels Midland Co.
v. Whitacre, 60 F. Supp. 2d 819, 829 (C.D. Ill. 1999).

                                             13
for the wiretap statute, the question is whether the witness was acting under the

government’s direction when making the recording.”) (emphasis added); United States v.

Shields, 675 F.2d 1152, 1156–57 (11th Cir. 1982) (“Courts have repeatedly held that

informants who tape-record private conversations at the direction of government

investigators are ‘acting under color of law . . . .”) (emphasis added); Obron Atl. Corp. v.

Barr, 990 F.2d 861, 864 (6th Cir. 1993) (“As to the second prong of the § 2511(2)(c)

exception, ‘[c]ourts have established that informants who record private conversations at

the direction of government investigators are “acting under color of law.”’”) (emphasis

added) (quoting Haimowitz, 725 F.2d 1561, 1582 (“[T]he question in this case is whether

[the informant] was acting at the direction of the government when he recorded the

conversations.”) (emphasis added)). None of these courts analyzes the meaning of

“supervision.”

       In Andreas, the U.S. Court of Appeals for the Seventh Circuit determined that the

following facts were sufficient to constitute surveillance “at the direction” of the FBI:

              FBI agents requested [the informant] begin taping his
              coconspirators, instructed him on what type of conversation to
              record, supplied him with taping equipment and tapes,
              instructed him on the proper use of the equipment and met
              with him regularly to discuss developments in the conspiracy
              and collect the tapes. When possible, the FBI itself
              monitored the conversations by setting up remote-controlled
              video recorders to tape the face-to-face meetings of the
              conspirators and having FBI agents act as hotel staff to
              infiltrate the meetings.

216 F.3d at 661 (emphasis added). Regular meetings with the informant and remote-

controlled monitors are decidedly more “supervision” than we have in this case.



                                             14
       In Shields, 675 F.2d at 1157, the U.S. Court of Appeals for the Eleventh Circuit held

that a private detective was “acting at the direction” of government investigators when he

recorded conversations at the request of one of the defendants. The private detective told

the FBI about the defendant’s request and the FBI instructed the detective to accede to the

defendant’s request. Id. at 1154. The FBI then provided the private detective with “a body

tape recorder and a radio transmitter.” Id. The court noted that the FBI listened in on the

conversations as they were received from the transmitter during the recordings. Id. at

1154–55. We would consider a police officer who listens to the conversations in “real

time” to be supervising the person consenting to the recording. This is sufficient, although

not necessary, police oversight to meet the supervision exception.

       The U.S. Court of Appeals for the Sixth Circuit excused a lack of direct supervision

by the government over wiretapped recordings in Obron Atlantic Corp., reasoning:

              The compelling and undisputed evidence of continuous, albeit
              irregular, contact between Owen and the DOJ [Department of
              Justice] attorneys, following their explicit request that he assist
              them in this very way and their instructions on how to conduct
              the calls, outweighs the lack of direct DOJ supervision over the
              recording process and Owen’s failure to comply with certain
              directives.

990 F.2d at 865 (emphasis added). What the State downplays is that in each of these three

cases, unlike this case, law enforcement maintained significant contact with the individual

conducting the wiretapped surveillance.13 As aptly expressed by Judge Raker in her


       13
         Additionally, it is not clear that the federal courts interpret the phrase “under color
of law” as broadly as the State suggests. In Thomas v. Pearl, the court held that an assistant
basketball coach at a state university was not acting under color of law for purposes of
exception to liability under the federal wiretapping statute and recognized that “under color

                                              15
dissenting opinion in the Court of Special Appeals in this case,14 the federal courts held

that the individual was acting at the direction of the government, and thus “under color of

law,” because “the government was monitoring the progress of the surveillance, in some

form or another.” Seal, No. 1430, at 3 (Raker, J., dissenting). We have none of that here.

Neither rules nor guidelines were established by the Detective and we have no evidence

that the officer made any effort to contact Donald after he left the police station.

       Here, the trial court treated the hand-over of the equipment as equivalent to

supervision, considering that “[i]t would remain in supervision until the officer said no

more calls and took the equipment away.” But the officer set no limit, restriction or

requirement on the:

               Number or frequency of calls;
               Time of day or duration of calls;
               How or when to report back to police;
               Remote monitoring of calls by police;
               How long Donald could retain the equipment;
               Inquiry about other criminal matters; or
               Maintaining a log of calls made.

The police receive training regarding statutory restrictions and individual statutory and

constitutional rights, which guides them in supervising individuals like Donald, and

directing them how and when to make the calls using the government equipment, and when



of law” in the wiretap statute is narrower than “under color of state law” in the Civil Rights
Act of 1871, 42 U.S.C. § 1983. 998 F.2d 447, 450–51 (7th Cir. 1993) (“[N]early all
decisions have been quite careful to restrict their generous definitions of color of law to the
civil rights arena.”).
       14
          Judge Raker sat on the Court of Special Appeals panel hearing this case as a
specially assigned retired judge.

                                              16
to cease those calls. It is this expertise that the General Assembly likely had in mind in

requiring that only when private citizens were under police supervision could they use

electronic recording devices to record conversations with others. With no instruction about

limitations on use of the equipment, or when to report back to the officer, and with no

contact between Donald and the officer during the time he retained the equipment, the

police clearly did not supervise, monitor, or consider any of these individual interests. We

reject the State’s argument that “it can be presumed that the Detective informed the victim

about how long to use, and when to return the equipment as the victim promptly returned

the device to the detective after recording only one call with Seal.” (Emphasis added.) The

Detective testified, and did not say anything about instructions given to Donald regarding

either how long to use, or when to return, the equipment.

       Here, the Detective provided Donald with recording equipment so he could conduct

the recording himself in his home state of West Virginia. In contrast to the FBI in Shields,

675 F.2d at 1154–55, the detective did not listen in on the conversation as it took place.

There was no contact between the Detective and Donald for at least two weeks and it was

not until after Donald used the equipment to record a conversation with Seal that the

Detective came into contact with the victim to retrieve the recording. As illustrated by

Andreas, Shields, and Obron Atlantic Corp., even case law interpreting the less restrictive

federal wiretap statute requires some form of contact between law enforcement and the

individual conducting the recording to be sufficient to constitute surveillance “at the

direction” of the government.




                                            17
        To be clear, we do not hold that law enforcement must be present or listening

remotely at the time of the recordings. See Andreas, 216 F.3d at 661; Obron Atl. Co., 990

F.2d at 865. Neither do we hold that there can never be a two-week gap between

communications when the police are supervising a person who is taping conversations. We

are mindful of the fact-specific nature of the inquiry involved. But here we see a complete

absence of supervision. When all of the above facts are considered in the aggregate, it

becomes clear that there was no supervision at all. Cf. Black’s Law Dictionary 1667 (10th

ed. 2014) (defining supervision as “[t]he series of acts involved in managing, directing, or

overseeing persons or projects”).

        The State argues that we must consider “that the length of the surveillance and the

number of interceptions in Andreas (30 months/120–130 tapes) and Obron (over two

years/over 100 conversations) was much more significant than this case (two weeks/one

conversation).” True, “there was the need and opportunity for more oversight in Andreas

and Obron” than in this case, but there must at least be some oversight and here there was

none.

        In denying Seal’s motion to suppress the recording, the trial court concluded:

              [T]he victim was acting at the direction of the officer—the
              officer had set up the equipment, told him what to do—and that
              the supervision of the investigative law enforcement
              officer . . . was still in existence.    It would remain in
              supervision until the officer said no more calls and took the
              equipment away. There’s no requirement under the statute that
              the officer be present during the call.

The Detective “sort of [giving Donald] the process” as to what the police do in a monitored

phone call and showing him how the equipment works do not constitute supervision within


                                             18
the meaning of § 10-402(c)(2). Judge Raker, dissenting from the Majority opinion, rightly

observed:

               Under the trial court’s standard, law enforcement officers
               would have no obligation to follow-up or monitor the progress
               of the surveillance so long as the police set up the equipment,
               instruct the victim or informant on how to conduct the
               recording and give the individual the equipment to conduct the
               recording on his or her own.

Seal, No. 1430, at 6 (Raker, J., dissenting). The detective’s actions do not comport with a

reasonable interpretation of the requirement of supervision by a law enforcement officer

and the State’s interpretation of “supervision” contravenes the General Assembly’s intent

of providing significant privacy protection through the Maryland Wiretap Act.

Accordingly, the trial court erred in admitting the taped telephone call between Donald and

Seal.15


          We are unpersuaded by the State’s pointing to Pope v. State, 284 Md. 309, 396
          15

A.2d 1054 (1979), to help define supervision. In Pope, a baby died from physical injuries
inflicted by his mother, who poked, squeezed, shook, and beat him while in the grip of a
“‘religious frenzy.’” 284 Md. at 313–15, 396 A.2d at 1058–59. The mother’s abuse
occurred in Pope’s presence and at her home, where the mother and infant were temporarily
staying. Id. The Court reversed Pope’s conviction for child abuse under former Article
27, Section 35(A)(a) of the Maryland Code because she did not have responsibility for
supervision of the child. Id. at 325, 396 A.2d at 1064. The State quotes language from
that opinion indicating that “‘supervision’ emphasizes broad authority to oversee with the
powers of direction and decision.” Id. at 323, 396 A.2d at 1063 (citing American Heritage
Dictionary of the English Language (1969); Webster’s Third New International Dictionary
(1968)). Because Pope is “not directly on point” as the State acknowledges, we are not
convinced that it “is instructive when it comes to defining supervision.”
        Pope was decided under the terms of a child abuse statute which required that a
person be responsible for supervising a minor before she could be guilty of the crime of
child abuse. Generally, to be responsible for supervising a child, a non-parent must have
been granted that authority by the child’s parents. Pope, 284 Md. at 323–24, 396 A.2d at
1063. The Court held that the defendant was not responsible for supervision of the child
because the mother was always present and Pope’s mere acts of kindness in taking the

                                             19
       We are not persuaded otherwise by a Florida intermediate appellate court decision,

Mead v. State, 31 So. 3d 881 (Fla. Dist. Ct. App. 2010), relied on by the State. Mead is

unpersuasive because Florida’s wiretap statute is strikingly different than Maryland’s

Wiretap Act. Florida’s wiretap statute provides in relevant part: “It is lawful . . . for an

investigative or law enforcement officer or a person acting under the direction of an

investigative or law enforcement officer to intercept a wire, oral, or electronic

communication when . . . the purpose of such interception is to obtain evidence of a

criminal act.” Fla. Stat. Ann. § 934.03(2)(c) (West, Westlaw through 2016 2d Reg. Sess.)

(emphasis added). Although Florida’s wiretap statute, like Maryland’s, uses the word

“direction,” the word “supervision” is conspicuously absent. Accordingly, an examination

of a Florida case interpreting the meaning of “under the direction of an investigative or law

enforcement officer” as that phrase is used in Florida’s wiretap act would be inapt.

       Finally, the State claims that concluding that the Detective did not supervise Donald

within the meaning of CJP § 10-402(c)(2) would “severely restrict law enforcement’s

ability to utilize this exception to the Maryland Wiretap Act.” The State warns that such a

conclusion would make CJP § 10-402(c)(2) more burdensome than law enforcement’s

interception of communication without the consent of any party through obtaining an ex




mother and child into her home did not constitute an assumption of responsibility. Id. at
330, 396 A.2d at 1067. The Court’s statement that “‘supervision’ emphasizes broad
authority to oversee with the powers of direction and decision” does not lend support to
the State’s argument because there is no doubt that the Detective had the authority to
oversee, with the powers of direction and decision, Donald’s use of the recording
equipment during the period he possessed it. The question here, rather, is whether the
Detective actually exercised her broad power over the use of that equipment.

                                             20
parte court order pursuant to CJP § 10-408. Section § 10-408(f) requires that when a judge

issues an ex parte wiretap order, “the order shall require reports to be made to the judge

who issued the order showing what progress has been made toward achievement of the

authorized objective and the need for continued interception. The reports shall be made at

the intervals the judge requires.” The State complains that a cooperating witness may have

to report to law enforcement more often than affiants to a wiretap application have to report

to the supervising judge. This is not a prescient warning because our decision is made on

the record of this case, where the police did naught in the way of supervision. To meet the

supervision requirement, there must be something more than the police instructing the

victim on how to mechanically handle the recording equipment, making some unsuccessful

calls in the station, and then handing over the equipment to the victim to record on his or

her own.

                                        Conclusion

       The use of wiretaps by law enforcement is an important pre-arrest investigative

procedure. The General Assembly has subjected wiretapping to substantial legal regulation

notwithstanding its importance to police in conducting an investigation of criminal activity.

Our conclusion that Donald was not acting “under the supervision of an investigative or

law enforcement officer” as required by CJP § 10-402(c)(2) is in accord with the Maryland

Wiretap Act’s strict limitations on the use of devices to intercept oral communications.

Because the Maryland Wiretap Act “sets up a strict procedure that must be followed,”

Siegel, 266 Md. at 274, 292 A.2d at 95, we conclude that the trial court erred in admitting

the taped telephone call between the victim and Seal.


                                             21
     JUDGMENT OF THE COURT OF
     SPECIAL APPEALS REVERSED.
     CASE REMANDED TO THAT
     COURT WITH DIRECTIONS TO
     REVERSE THE JUDGMENT OF
     THE CIRCUIT COURT FOR
     MONTGOMERY COUNTY. COSTS
     TO BE PAID BY RESPONDENT.




22
Circuit Court for Montgomery County
Case No.: 122857C
Argued: January 12, 2016

                                        IN THE COURT OF APPEALS

                                              OF MARYLAND



                                                   No. 51

                                            September Term, 2015



                                            DAVID GLENN SEAL

                                                      v.

                                          STATE OF MARYLAND




                                             Barbera, C.J.
                                             Battaglia
                                             Greene
                                             Adkins
                                             McDonald
                                             Watts
                                             Hotten,

                                                   JJ.



                                      Concurring Opinion by McDonald, J.



                                                   Filed: March 28, 2016
       I join the Court’s judgment because I agree with the result. Although the Majority

opinion expresses its rationale well, I would reach that result for a different reason.

       As the Majority opinion explains, in order for the recorded undercover phone calls

between Donald and Mr. Seal to be admissible in a Maryland court, Donald had to be

making the calls at the prior direction, and under the supervision, of a law enforcement

officer. At a minimum, then, there must be a law enforcement officer acting in a law

enforcement capacity supervising the calls.

       In my view, it is not necessary in this case to undertake the difficult assessment of

how much supervision is sufficient in the myriad types of cases that might arise under this

exception in the wiretap statute – inevitably, the analysis will be described as “case by

case.” In this case, however, the simple fact is that Donald made the undercover calls from

West Virginia to Virginia and, as best I can tell from the record, no one with authority to

function as a law enforcement officer in West Virginia was supervising those calls in any

fashion.

       Detective Copeland is a Montgomery County police officer. As such, she is

authorized to act as a law enforcement officer in Montgomery County and, with certain

limitations not relevant here, to conduct investigations throughout the State of Maryland.

See Maryland Code, Criminal Procedure Article (“CP”), §2-102. She may also be able to

exercise law enforcement powers in other states in particular circumstances, to the extent

authorized by Maryland law and by the law of the other state.1 But nothing in the record


       1
        Maryland law allows county police officers to perform law enforcement duties
outside Maryland in certain circumstances. See, e.g., CP §2-105 (county police officers
indicates that Detective Copeland was authorized to do so in this case or that she otherwise

had authority to supervise a criminal investigation in West Virginia. Thus, even if she was

standing over Donald’s shoulder the entire time he made the calls, he would not have been

acting under the supervision of a law enforcement officer.2 Nor is there any indication in

the record that any law enforcement officer in West Virginia was involved in the

investigation. 3

       Law enforcement officers are entrusted with special powers to enforce the law in

our society – no doubt one reason that the Maryland Wiretap Act requires supervision by

a law enforcement officer in order for the recording of a telephone call to be lawful in these




may act “outside the State” under mutual aid agreements). Presumably, the laws of other
states allow Maryland officers to act as law enforcement officers in those states under
particular circumstances, just as the law of Maryland allows officers from other states to
carry out law enforcement duties here under particular circumstances. See, e.g., CP §2-
305 (police officers of other states may make arrests in Maryland when in “fresh pursuit”
of suspect). But I am not aware of any law that generally authorizes law enforcement
officers of one state to perform law enforcement functions in other states. For example,
unless specifically authorized by Maryland and West Virginia law, Detective Copeland
could not on her own obtain, and execute, a search warrant in West Virginia.
       2
         Imagine if Donald had been making the calls from another state that ordinarily
requires two-party consent and that lacks an exception for the particular crime under
investigation. Even if Detective Copeland was physically present at the time of the
undercover calls, she and Donald would likely both be violating the law of that state.
       3
         The State relies on Maryland Code, Courts & Judicial Proceedings, §10-405(b),
under which a telephone call intercepted in another state may be admissible in a Maryland
court if the call was intercepted in compliance both with the law of that jurisdiction and
with the Maryland Wiretap Act. But this does not mean that the requirement in the
Maryland Wiretap Act that an undercover call be supervised by a law enforcement officer
could be satisfied by someone without law enforcement authority in the jurisdiction of the
interception.

                                              2
circumstances. But, for the same reason, it is important to recognize the bounds of those

powers and to adhere to them.




                                           3